Citation Nr: 1449584	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-08 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to a rating in excess of 30 percent for post-traumatic headaches, to include the propriety of the reduction to 10 percent from February 2, 2013 to February 26, 2013.

4.  Entitlement to a rating in excess of 10 percent for right ankle sprain and degenerative joint disease (DJD) with residual pain.

5.  Entitlement to a rating in excess of 10 percent for right knee retropatellar pain syndrome and DJD.

6.  Entitlement to a rating in excess of 10 percent for lumbar strain with thoracic degenerative disc disease (DDD) and spondylosis.

7.  Entitlement to a compensable rating for bilateral plantar fasciitis.

8.  Entitlement to increased ratings for right wrist ganglion cyst (right wrist disability), currently assigned "staged" ratings of 0 percent prior to July 18, 2011 and 10 percent from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from February 2003 to December 2008.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009, October 2012, February 2013, and November 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In August 2014, the RO increased the Veteran's rating for right wrist disability to 10 percent, effective July 18, 2011.

The issues of service connection for sleep apnea and right ear hearing loss and for increased ratings for headaches, right ankle disability, right knee disability, and lumbar strain are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.



FINDINGS OF FACT

1.  The Veteran's bilateral plantar fasciitis is reasonably shown to be manifested by moderate foot disability.

2.  Prior to July 18, 2011, the Veteran's right wrist disability is not shown to have been manifested by dorsiflexion limited to 15 degrees or less or plantar flexion limited in line with the forearm, even with factors such as pain and use considered; the wrist is not ankylosed.

3.  From July 18, 2011, the Veteran's right wrist disability is not shown to have been manifested by ankylosis.


CONCLUSIONS OF LAW

1.  A 10 percent rating is warranted for bilateral plantar fasciitis.  38 U.S.C.A.       §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.72 Diagnostic Code (Code) 5284 (2013).  

2.  Prior to July 18, 2011, a compensable rating is not warranted for right wrist disability.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5020, 5215 (2013). 

3.  From July 18, 2011, a rating in excess of 10 percent is not warranted for right wrist disability.  38 U.S.C.A. §§1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Codes 5020, 5215 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2013) have been met.  By correspondence dated in December 2008 and November 2011, VA notified the Veteran of the information needed to substantiate and complete his claims for increased ratings for bilateral plantar fasciitis and right wrist disability, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  This notice was timely.

The Veteran's STRs and postservice treatment records have been associated with the record.  In February 2009, October 2009, November 2010, July 2011, April 2012, and April 2014, the RO arranged for VA examinations regarding the Veteran's bilateral plantar fasciitis and right wrist disabilities.  These examinations are reported in greater detail below, and are adequate for rating purposes, as the reports contain the information necessary for consideration of the applicable criteria.  Thus, the Board finds that the examination reports are adequate. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence in these matters that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
Where (as here) the ratings appealed are the initial ratings assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  
 
Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to    38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).
 
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.


Bilateral Plantar Fasciitis

The Veteran contends that his plantar fasciitis is more severe than is reflected by his current 0 percent rating.

On February 2009 VA general medical examination, the Veteran reported painful feet, with symptoms including pain, deformity, and fatigability.

An April 2009 VA treatment record noted mild tenderness on palpation of the plantar fascia mid-arch.  The assessment was mild plantar fasciitis with associated posterior tibialis tendonitis.  In June 2009, there was no evidence of tenderness on palpation of the bilateral plantar fascia.  Plantar fasciitis was noted to be resolved.

On October 2009 VA examination, the Veteran reported pain in the plantar arch of his feet and a reduced sense of balance.  He reported using inserts and stretching several times per week.  Regarding the left foot, he reported pain, heat, stiffness, fatigability, and lack of endurance.  Regarding the right foot, he reported pain, heat, stiffness, and fatigability.  He stated he was able to stand more than 1 hour, but less than 3 hours, and was able to walk 1-3 miles.  On examination, the examiner found no evidence of painful motion, swelling, tenderness, instability, or abnormal weight bearing in the feet.  There was no muscle atrophy and the Veteran's gait was noted to be normal.  The examiner diagnosed bilateral plantar fasciitis, with mild effects on exercise.

On November 2010 VA examination, the Veteran reported no change in his foot symptoms since last being examined by VA in October 2009.  He denied reinjury and stated that his symptoms are constant pain when standing, walking, or at rest in his medial and lateral sides, rated 8 out of 10 in severity and worse if he is walking or standing.  He reported using shoe inserts which help.  On examination, it was noted that the Veteran could walk on his toes, heels, and tandem.  He performed three partial squats.  There was no evidence of edema, weakness, instability, or objective painful motions; however, the examiner noted he seemed tender in the medial arch bilaterally and in the lateral plantar aspect of his feet.  It was noted that the Veteran does have flat feet and that weight bearing is abnormal with pronation.  There was no evidence of callosities or skin breakdown.  His Achilles tendon was not tender and there was no tenderness of the metatarsal heads, the heel, or the great toe.  There was no pain on passive or active manipulation of the feet and range of motion of the forefoot and toes were normal and bilaterally equal.  X-rays showed mild degenerative changes.  The examiner diagnosed bilateral plantar fasciitis and found no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flares.  

On July 2011 VA examination, the Veteran reported constant, aching pain in the sides and arches of his feet, which is exacerbated by physical activity and is relieved by wearing insoles.  He reported pain and swelling at rest, but no weakness, stiffness, or fatigue.  While standing or walking, he reported pain, weakness, stiffness, swelling, and fatigue.  An examination showed bilateral pes planus.  There was no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  Palpation of the plantar surfaces of the feet revealed moderate tenderness.  There was a moderate degree of valgus present, but no evidence of foot deformity, hammer toes, Morton's metatarsalgia, hallux valgus, hallux rigidus, and there were no limitations with standing and walking.  The examiner noted that the Veteran does not require orthopedic shoes, corrective shoes, arch supports, foot supports, and build-up of the shoes.  He does require shoe inserts and his symptoms and pain are not relieved by his corrective shoe wear.

On April 2012 VA foot examination, the examiner noted diagnoses of hallux rigidus, bilateral plantar fasciitis, and DJD in the right left 1st MTP joint.  The Veteran reported worsening pain and indicated that he was given custom shoe inserts and ibuprofen.  The examiner noted that the Veteran reported injury to his feet due to jumping from a helicopter and landing hard.  The severity was noted as "moderate" in both feet.  Diagnostic testing showed degenerative arthritis in both feet.  The examiner noted that the Veteran's foot condition impacts prolonged standing and walking as a student.

On April 2014 VA foot examination, the examiner noted a diagnosis of bilateral plantar fasciitis.  The Veteran reported daily bilateral foot pain at a severity of 6-7 out of 10 and that is aching in nature.  The Veteran also reported that his pain increased to 10 out of 10 with standing or walking more than 1/4 mile and that his pain returns to 6-7 out of 10 immediately with rest.  He also stated that he can stand for no more than 3-4 minutes or walk more than 1/2 mile due to his feet.  On physical examination, the examiner noted that pain contributes to functional loss and that there was pain on weight-bearing in both feet.  There was no evidence of pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot is used repeatedly over a period of time.  The examiner indicated that diagnostic imaging did not show evidence of arthritis.  Regarding the functional impact of his disability, the examiner stated that the Veteran would need some type of sedentary job.

The Veteran's bilateral plantar fasciitis has been rated under Code 5276 for acquired flat foot; however, after a review of the evidence, the Board finds that the disability is more appropriately rated under Code 5284, for the nonspecific entity of other foot disability, particularly as the criteria under Code 5284 allow a determination favorable to the Veteran.  

Under Code 5284, a 10 percent rating is warranted for moderate foot injuries.  A 20 percent rating is warranted for moderately severe foot injuries and a 30 percent rating is warranted for severe injuries.  38 C.F.R. § 4.71a, Code 5284.  A note to Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  See Id.

The words slight, moderate, moderately severe, and severe as used in the various codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.

On close review of the record, the Board finds that the Veteran's bilateral plantar fasciitis disability more nearly approximates a 10 percent rating under Code 5284.  In this regard, the Veteran has consistently reported painful feet which have limited his ability to walk or stand for long periods and it has been noted that he requires shoe inserts.  On July 2011 VA examination, the examiner noted that palpation of the plantar surfaces of the feet revealed moderate tenderness.  On April 2012 VA foot examination, the examiner noted injury to the feet in service which was characterized by "moderate" severity and noted that diagnostic imaging showed degenerative arthritis in both feet.  Due to findings of painful motion, tenderness to palpation of the plantar fascia, and findings of arthritis in the feet, the Board finds that a 10 percent rating under Code 5284 for moderate foot injuries is warranted.  The evidence does not show or approximate disability greater than moderate though.  Specifically, in April 2009, the assessment was mild plantar fasciitis.  In June 2009, there was no evidence of tenderness on palpation of the bilateral plantar fascia and his plantar fasciitis was noted to be resolved.  On October 2009 VA examination, there was no evidence of painful motion, swelling, tenderness, instability, or abnormal weight bearing in the feet.  The examiner noted that the Veteran's bilateral plantar fasciitis only mildly affected his ability to exercise.  On November 2010 VA examination, the examiner indicated that plantar fasciitis did not additionally limit range of motion due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flares.  On July 2011 VA examination, there was no more than moderate tenderness noted.  Finally, on April 2014 VA examination, the examiner found no evidence of pain, weakness, fatigability, or incoordination that significantly limited the Veteran's functional ability during flare-ups.  

The Board acknowledges the Veteran's reports of pain and swelling (primarily with prolonged standing and walking), and his report on April 2014 VA examination that he can stand for no more than 3-4 minutes or walk more than 1/2 mile due to his feet.  However, there is no medical evidence to show that the pain and swelling caused an increase in functional impairment to a degree that would support more than moderate impairment (i.e., a rating higher than 10 percent) for the appeal period under any of the applicable criteria.  Notably, on April 2014 VA examination, the examiner found that the Veteran's pain contributed to functional loss, but that there was no evidence that such pain significantly limited his functional ability.  Accordingly, the Board finds that a rating in excess of 10 percent under Code 5284 is not warranted. 

The Board has also considered other applicable codes to determine whether a higher or separate rating for the feet may be warranted.  In this regard, the Veteran's feet have not been shown to be characterized by weak foot, claw foot, metatarsalgia, hammer toes, or malunion or nonunion of the tarsal or metatarsal bones.  Accordingly, the Codes pertaining to those disabilities are not applicable in the instant case.  See 38 C.F.R. § 4.71a, Codes 5277, 5278, 5279, 5283.  The Board notes that the Veteran has been diagnosed with hallux rigidus and pes planus.  Hallux rigidus is rated under Code 5281, which instructs that such should be rated under Code 5280 as severe hallux valgus.  Under this code, a 10 percent rating is the maximum rating and as the Veteran is already in receipt of a 10 percent rating for his feet disability, a higher rating is not warranted under Code 5280.  At any rate, the evidence does not show that the Veteran has undergone resection of the metatarsal head or that his hallux rigidus is so severe that it is equivalent to amputation of the great toe.  Indeed, the Veteran's foot disability, to include hallux rigidus, was found to be no more than moderate in severity, as noted on April 2012 VA examination.  Thus, an increased rating for the Veteran's foot disability is not warranted under Code 5280.  

A higher rating is also not warranted under Code 5276, which rates flatfoot.  This Code provides a 30 percent rating for severe bilateral flatfoot; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  The Board notes that the Veteran has been diagnosed with bilateral pes planus.  However, in order to warrant a rating greater than 10 percent, his flat feet disability must be severe.  Here, a November 2010 VA examiner noted that the Veteran's weight bearing is abnormal with pronation, but there was no evidence of callosities or skin breakdown.  There was also no tenderness of the metatarsal heads, the heel, or the great toe.  Further, on July 2011 VA examination, the examiner indicated that there was no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  There were also no limitations with standing and walking.  For these reasons, the Board finds that the evidence does not more nearly approximate severe pes planus and as such, a higher rating under Code 5276 is not warranted.

Additionally, while adjudication of musculoskeletal disorders ordinarily requires consideration of the impact of functional loss under 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, Code 5284 is not predicated on loss of range of motion. Moreover, pain on use is already considered in the assigned 10 percent evaluation under Code 5284.  Significantly, examiners have not found any additional loss of range of motion due to pain.  Thus, 38 C.F.R. §§ 4.40 and 4.45, as interpreted in DeLuca v. Brown,        8 Vet. App. at 204-206, do not apply.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Further, as the evidence in the record shows that the Veteran's symptoms have been essentially consistent throughout the appeal period, and affording the Veteran the benefit of the doubt in this regard, no staged ratings during this period are appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is now being compensated with a 10 percent rating for objective findings that his feet are affected by pain, some swelling, and tenderness to palpation of the plantar fascia.  The rating criteria (specifically the criteria under Code 5284) describe the Veteran's symptomatology in that they address his complaints of pain and tenderness.  The Veteran is not complaining of anything else that is not being compensated.  Accordingly, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Hence, referral for extraschedular consideration is not warranted.

Finally, the record does not show, nor does the Veteran contend, that he is unemployable due solely to his service-connected bilateral plantar fasciitis.  Notably, in his appellant's brief dated in September 2014, the Veteran acknowledges that his feet disability limits him to sedentary jobs; however, he does not indicate that it precludes employment.  He has had many opportunities to make this allegation, including being offered the opportunity for a hearing before the Board, but has not so alleged.  Consequently, the matter of entitlement to a total rating based on individual unemployability (TDIU) is not raised by the record.  See Shinseki v. Rice, 22 Vet. App. 447 (2009). 

Right Wrist Disability

The Veteran contends that his right wrist disability is more severe than is reflected by his current 0 and 10 percent ratings.

On February 2009 VA general medical examination, X-rays showed joint space narrowing between the distal pole of the scaphoid and the trapezium.  It was noted that 2 of the 8 wrist bones are closer together indicating possible wear.  The wrists were noted to have normal range of motion, but with some soreness with use or cold weather.  There was no evidence of pain on motion.

On October 2009 VA examination, the Veteran reported he underwent surgical excision of his ganglion cyst in 2007.  He stated current symptoms include pain, stiffness, and reduced grip strength, which he treated with heat and cold, and Tylenol as needed.  An examination showed no evidence of deformity, giving way, instability, weakness, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking episodes, effusions, or flare-ups.  There was evidence of pain, stiffness, and swelling.  His right wrist was non-tender on examination.  There was limited range of motion with ulnar and radial deviat[ion].  Right dorsiflexion was to 60 degrees, right palmar flexion to 90 degrees, right radial deviation to 10 degrees, and right ulnar deviation to 35 degrees.  There was no objective evidence of pain with active motion or following repetitive motion.  His scar was noted to be flat, non-tender, not discolored, and with no skin breakdown.  It was noted to be superficial and not adherent to underlying tissue.  The examiner diagnosed right wrist ganglion cyst with ganglionectomy and residual limited right superficial scar.  It was noted that the diagnosis had no significant effects on the Veteran's usual occupation and mild effects on his ability to exercise.

On November 2010 VA examination, the Veteran reported residual wrist symptoms including soreness in the wrist and some swelling, which he stated occur infrequently and with mild to moderate severity.  He denied stiffness, instability, and locking, and denied flare-ups of wrist pain.  The examiner noted that the Veteran's activities of daily living were unimpaired by his right wrist disability.  On examination of the right wrist, the examiner noted a well-healed scar on the dorsum of the wrist consistent with surgery for removal of the cyst.  The scar was superficial, non-tender, skin colored, stable, smooth without elevation or depression, and without skin breakdown or underlying soft tissue loss.  There was no adherence to underlying structures and the skin scar did not restrict wrist motion.  Range of motion studies showed dorsiflexion to 80 degrees, palmar flexion to 90 degrees, radial deviation to 10 degrees, and ulnar deviation to 15 degrees.  There was no weakness in extension or flexion of the wrist.  There was no tenderness, swelling, or deformity about the wrist, and grip and pinch strength were normal.  Further, there was no increased pain with repetitive resisted motion, and no impaired endurance or incoordination in motion.  The impression was right wrist sprain, status post ganglionectomy, with no change in the active or passive range of motion of the wrist during repeat testing against resistance.

On July 2011 VA examination, the Veteran reported ongoing pain even after the surgery for cyst removal in 2007.  He indicated that he has limited gripping and typing due to pain.  The examiner noted a scar located on the right dorsal wrist, which is linear and not painful.  There was no skin breakdown and the scar was noted to be superficial with no underlying tissue damage.  There was no inflammation or edema and no keloid formation.  The scar was not disfiguring and did not limit the Veteran's motion.  The examiner noted that the right wrist showed no signs of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  Range of motion studies showed dorsiflexion to 40 degrees with pain at 30 degrees; palmar flexion to 40 degrees with pain at 30 degrees; radial deviation to 20 degrees with pain at 20 degrees; and ulnar deviation to 25 degrees with pain at 25 degrees.  There was no additional limitation on repetitive use testing.  The examiner further noted that the right wrist joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use testing.  There was also no evidence of ankylosis.

The Veteran's right wrist disability has been rated under Codes 5020-5215.  Code 5020 indicates that synovitis should be rated like degenerative arthritis (Code 5003) based on limitation of motion of the affected parts.  Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  According to Code 5003, when limitation of motion would be noncompensable, i.e., zero percent, under a limitation-of-motion code, but there is at least some limitation of motion, VA assigns a 10 percent disability rating for each major joint so affected, to be combined, not added.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Code 5215, used in rating limitation of motion in the wrist, provides for a single, schedular 10 percent disability rating for either the minor or major extremity with dorsiflexion of less than 15 degrees or palmer flexion limited in line with the forearm.  The regulations define normal range of motion for the wrist as dorsiflexion (extension) to 70 degrees, palmer flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees. 38 C.F.R. § 4.71 , Plate I.

Prior to July 18, 2011

The Veteran's right wrist disability is rated 0 percent prior to July 18, 2011.  Following a review of the evidence, the Board finds that a higher rating is not warranted.  In this regard, the Veteran was noted to have normal range of motion on February 2009 VA examination.  On October 2009 VA examination, right dorsiflexion was to 60 degrees (only 10 degrees less than normal) and right palmar flexion was to 90 degrees (10 degrees greater than normal).  On November 2010 VA examination, right dorsiflexion was to 80 degrees (10 degrees greater than normal) and palmar flexion was to 90 degrees (10 degrees greater than normal). These findings do not show or approximate dorsiflexion less than 15 degrees or palmar flexion limited in line with the forearm.

The Board acknowledges the Veteran's reports of pain, soreness with use, stiffness, and reduced grip strength.  However, there is no medical evidence to show that such have caused an increase in functional impairment to a degree that would support disability of or approximating a compensable rating.  Notably, on February 2009 VA examination, the examiner found no evidence of pain on motion.  On October 2009 examination, the examiner noted no evidence of pain, stiffness, or swelling.  Further, the Veteran's right wrist was non-tender on examination and there was no objective evidence of pain with active motion or repetitive motion.  The examiner additionally indicated that there were no significant effects on the Veteran's usual occupation and the disability would only mildly affect his ability to exercise.  On November 2010 VA examination, the Veteran specifically reported that his wrist symptoms including soreness and some swelling occur infrequently and with mild to moderate severity.  He denied stiffness, instability, locking, and flare-ups of wrist pain.  The examiner noted that his activities of daily living are unimpaired by his right wrist disability, and there was no evidence of increased pain with repetitive resisted motion and no impaired endurance or incoordination with motion. 

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca,  8 Vet. App. at 205.  The Board again notes that the Veteran has complained of some pain, soreness, stiffness, and reduced grip strength, but such symptoms without additional limitation are encompassed by the current 10 percent rating.  Notably, on both October 2009 and November 2010 VA examinations, there was no objective evidence of pain following repetitive use testing.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for a compensable rating prior to July 18, 2011, and the claim must be denied.

From July 18, 2011

The Veteran's right wrist disability is rated 10 percent from July 18, 2011.  Following a review of the evidence, the Board finds that a higher rating is not warranted.  The rating schedule provides a higher rating (in excess of 10 percent) for wrist disability only where there is ankylosis of the wrist.  See 38 C.F.R. § 4.71a, Codes 5214, 5215.  Here, the record includes no evidence of ankylosis.  Notably, on July 2011 VA examination, the examiner specifically indicated there was no evidence of ankylosis.  Consequently, the evidence does not provide a basis for an increase under Codes 5214 and 5215.

The Board acknowledges the Veteran's reports of ongoing pain and limited gripping and typing due to such pain.  However, there is no medical evidence to show that such have caused an increase in functional impairment to a degree that would support disability of or approximating a rating in excess of 10 percent.   In this regard, on July 2011 VA examination, the examiner found no evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, or guarding of movement.  There was also no additional limitation on repetitive use testing.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca,   8 Vet. App. at 205.  As noted above, the Board notes that the Veteran has complained of ongoing pain, but such without additional limitation is encompassed by the current 10 percent rating.  Notably, on July 2011 VA examination, the examiner found that the Veteran's right wrist joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use testing. 

For these reasons, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent from July 18, 2011, and the claim must be denied.

Other Considerations

The Board has also considered whether an extraschedular rating is warranted.  Here, the evidence shows that the Veteran is being compensated with 0 and 10 percent ratings for findings of pain and limitation of motion of the right wrist.  The rating criteria (specifically the criteria under Code 5215) describe the Veteran's symptomatology in that they address his complaints of pain and limitation of motion.  The Veteran is not complaining of anything else that is not being compensated.  Accordingly, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun, 22 Vet. App. at 115.  Hence, referral for extraschedular consideration is not warranted.

Finally, the record does not show, nor does the Veteran contend, that he is unemployable due solely to his service-connected right wrist disability.  Notably, on October 2009 VA examination, the examiner found that the right wrist disability would have no significant effects on the Veteran's usual occupation.  Consequently, the matter of entitlement to a TDIU rating is not raised by the record.  See Shinseki, 22 Vet. App. at 447. 


ORDER

A 10 percent rating for bilateral plantar fasciitis is warranted.

Ratings for right wrist disability in excess of 0 percent prior to July 18, 2011 and in excess of 10 percent from July 18, 2011 are not warranted.


REMAND

An October 2012 rating decision denied the Veteran service connection for sleep apnea and right ear hearing loss.  Correspondence form the Veteran received in March 2013 expresses disagreement with the decision and is reasonably interpreted as a (timely) notice of disagreement with the October 2012 rating decision.  The RO has not issued a statement of the case (SOC) in these matters.  Similarly, a February 2013 rating decision denied increased ratings for right ankle and right knee disabilities.  Correspondence from the Veteran received in March 2013 expresses disagreement with the decision and is reasonably interpreted as a (timely) notice of disagreement with the February 2013 rating decision.  The RO has not issued a SOC in these matters.  Finally, a November 2013 rating decision denied the Veteran increased ratings for headaches and lumbar strain.  Correspondence from the Veteran received in August 2014 expresses disagreement with the decision and is reasonably interpreted as a (timely) notice of disagreement with the November 2013 rating decision.  The RO has not issued a SOC in these matters.  In such circumstances the Board is required to remand the matters for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Accordingly, these matters are not currently before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

Issue an appropriate SOC regarding the matters of service connection for sleep apnea and right ear hearing loss and for increased ratings for headaches, right ankle disability, right knee disability, and for lumbar strain.  The Veteran should be advised of the time limit for perfecting his appeal, and afforded the opportunity to do so.  If this occurs, these matters should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ROBERT E. SULLIVAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


